DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/11/2022 is acknowledged.  Although Applicant’s reply did not include an election of species, Applicant elected Species A: Figures 1A-1E in a telephonic interview conducted 7/21/2022.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Note that even though applicant amended Claim 17 to recite “a process for assembling a dual lumen cannula according to claim 1,” the device of Claim 1 is still fully capable of being used in a manner that is distinct from that of Claim 17.  Furthermore, the method of Claim 17 contains numerous claim elements that are distinct from those of claim 1 (i.e. a first outer lumen cannula, a second inner lumen cannula, a guidewire, and an introducer).  Accordingly, the method of Claim 17 remains capable of being performed with a catheter that is distinct from that of Claim 1. 

In the interest of compact prosecution, and in view of potential future rejoinder, Claims 17-20 have been examined for claim objections and 35 USC 112 issues.  

Examiner Comment
As discussed below, the claims are replete with basic grammatical errors and antecedent basis issues that render them difficult to understand.  It is requested that applicant take time to proofread the claims prior to the next reply. 


Specification
The disclosure is objected to because of the following informalities:
The specification repeatedly refers to inner and outer lumens having proximate and distal ends.  It appears that applicant is attempting to recite proximal and distal ends. 
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1 and 2 each recite an “inner lumen proximate end” and an “outer lumen proximate end” (see Lines 3, 6, 7, and 10 of Claim 1, and Line 2 of Claim 2).  It appears that applicant is attempting to claim an inner proximal end and an outer proximal end.  Appropriate correction is required.
	Claims 3-20 are objected to because they depend from Claim 1. 

	Claim 5 recites “wherein upon said outer lumen connector unit is connected to said inner lumen connection unit,” which is grammatically incorrect.  For the purpose of examination, this limitation has been interpreted as “wherein connection of said outer lumen connecter unit to said inner lumen connector unit,”.

	Claim 6 recites “one or more connector tubing,” which is grammatically incorrect.   For the purpose of examination, this limitation has been interpreted as “one or more connector tubings.”
	Claim 17 recites “until inner lumen connection unit fastens […]” in Lines 10-11, which is grammatically incorrect.  It appears that applicant is attempting to claim “until the inner lumen connection unit fastens”
	Claim 19 recites “one or more flow router,” which is grammatically incorrect.   
	Claim 20 recites “one or more medical device,” which is grammatically incorrect.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connection from the flow router to one or more medical devices" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites “a second internal flow channel.”  This limitation is indefinite because a first internal flow channel is not claimed.  For the purpose of examination, Claim 10 has been interpreted as being dependent from Claim 9, which recites a first internal flow channel. 

Claim 17 recites numerous structural elements that appear to already be claimed in independent claim 1:
“A first outer lumen cannula” appears to correspond to the inner lumen from Claim 1.
“a second inner lumen cannula” appears to correspond to the outer lumen from Claim 1. 
The claim is indefinite because it is unclear whether Applicant is reciting these elements from Claim 1 or reciting new structural elements. In order to overcome this rejection, Claim 17 should be rewritten to conform with the claim language used in Claim 1. 

Claim 17 recites the limitation "the second inner lumen cannulas" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Specifically, only a single second inner lumen cannula is previously claimed. 

Claim 18 recites the limitation "butterfly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that applicant is attempting to claim “a butterfly.”
Claim 19 recites “one or more flow router.”  This is indefinite because a flow router is already claimed in Claim 1.  Additionally, it is indefinite because claim 1 does not require one or more flow routers.  

	Claims 2-20 are rejected at least because they depend from Claim 1. 

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The instant claims are drawn to a dual lumen cannula that can be assembled while being introduced to a patient’s vascular system in real time, in vivo, the cannula comprising an inner lumen with an inner lumen connector unit at the proximal end thereof, an outer lumen with an outer lumen connector unit at the proximal end thereof, and a flow router.  The inner lumen is configured to be inserted into the outer lumen, in vivo, and after said outer lumen has been installed in a patient, until said inner lumen connector unit is in coupling contact with said outer lumen connector unit, wherein said flow router connects to said inner lumen connector unit, and wherein a connection from the flow router to one or more medical devices is collinear to said inner lumen and said outer lumen.
In other words, the inner lumen connector unit is sandwiched between and connected to the outer lumen connector unit and the flow router once the dual lumen cannula is fully assembled in vivo. 
The closest prior art is Aboul-Hosn et al. (US 2005/0154250), which teaches a dual lumen cannula comprising an outer lumen and an inner lumen slidably disposed within the outer lumen, wherein a flow router is disposed at the proximal end of the catheter for connecting to inlet and outlet flow tubing.  However, Aboul-hosn does not teach the claimed inner lumen connector unit and outer lumen connector unit configuration, such that an inner lumen connector unit is in coupling contact with an outer lumen connector unit and connected to the flow router.  
Kerr (US 2008/0108969) teaches a dual lumen cannula comprising a connector unit 34 and a flow router/hub 50, wherein the inner lumen is slidable within the outer lumen.  However, Kerr does not teach the claimed arrangement of inner and outer lumen connector units, and further does not teach or suggest that the inner lumen is configured to be inserted into the outer lumen, in vivo, and after said outer lumen has been installed in the patient, until said inner lumen connector unit is in coupling contact with the outer lumen connector unit. 
Kelly et al. (US 2019/0255245) was cited as an X reference in the corresponding PCT application, and teaches a dual lumen cannula having a flow router at the proximal end thereof.  However, contrary to the interpretation in the PCT application’s ISR and Written Opinion, Kelly’s inner lumen is not slidably disposed within the outer lumen.  Kelly specifically teaches that the inner lumen is fixedly attached to  portion 50 of the outer lumen [0039], and it is therefore unclear how it could possibly be moved relative to the outer lumen.  Accordingly, Kelly cannot possibly teach that the inner lumen is configured to be inserted into the outer lumen, in vivo, and after said outer lumen has been installed in the patient, until said inner lumen connector unit is in coupling contact with the outer lumen connector unit. 

In the prior art devices, the inner lumen is generally a unitary element that slides through a port in a hub/flow router.  Accordingly, it is unclear why one of ordinary skill in the art would have modified the prior art devices to provide the inner lumen with its own separate connection element that connects to the outer lumen’s connection element and to the flow router/hub.  Furthermore, it is unclear how such a modification would even be performed without destroying the functionality of the prior art devices. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References D-H in the attached Notice of References Cited are generally drawn to a dual lumen cannula comprising a hub/flow router at the proximal end thereof, but do not teach or suggest the claimed connector unit arrangement, or that the inner lumen is configured to be inserted into the outer lumen, in vivo, and after the outer lumen has been installed in the patient, until the inner lumen connector unit is in coupling contact with the outer lumen connector unit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781